Citation Nr: 0331855	
Decision Date: 11/17/03    Archive Date: 11/25/03	

DOCKET NO.  01-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for degenerative 
joint disease of the lumbosacral spine, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from September 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for 
degenerative joint disease of the lumbosacral spine and 
assigned a 40 percent evaluation.

By decisions in June 2001 and June 2002, the Board denied an 
evaluation greater than 40 percent for degenerative joint 
disease of the lumbosacral spine.  The veteran appealed these 
decisions to the United States Court of Appeals for Veterans 
Claims (Court).  In each instance, the Court granted a joint 
motion vacating and remanding the Board's decisions.  Copies 
of the joint motions and Court's orders have been included in 
the claims file. 


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans, v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1), to respond to a VCAA 
duty to notify, is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for a response.  Therefore, since 
the case is being remanded for additional development and to 
cure a procedural defect, the RO must take this opportunity 
to inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice. 

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected 
degenerative joint disease of the 
lumbosacral spine.  The claims folder 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.

The examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected degenerative 
joint disease of the lumbosacral spine, 
including whether he has any lumbar 
radiculopathy related to his service-
connected disability.  The examiner 
should record the range of motion of the 
lumbar spine in degrees and state whether 
the range of motion represents normal 
range of motion or slight, moderate or 
severe limitation in the range of motion 
of the lumbar spine.  The examiner should 
consider pain on motion on determining 
whether limitation of motion, if any, is 
slight, moderate or severe.  

The examiner should state whether there 
are any abnormal neurological findings 
pertaining to the degenerative joint 
disease of the lumbosacral spine, i.e., 
symptoms compatible with sciatic 
neuropathy such as characteristic pain 
and demonstrable muscle spasm or absent 
ankle jerk.  The examiner should state 
the frequency, severity, and duration of 
the attacks of these symptoms, if 
present.

It is further requested that the examiner 
indicate if the service-connected 
degenerative joint disease of the 
lumbosacral spine causes weakened 
movement, excess fatigability, and 
incoordination.  With respect to any 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected degenerative joint 
disease of the lumbosacral spine, the 
presence or absence of changes and 
condition of the skin indicative of 
disuse due to the service-connected 
degenerative joint disease of the 
lumbosacral spine, or the presence or 
absence of any objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
degenerative joint disease of the 
lumbosacral spine.  

The examiner is also requested to 
indicate whether the degenerative joint 
disease of the lumbosacral spine results 
in incapacitating episodes, which are 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  If incapacitating 
episodes are identified, the examiner is 
requested to indicate the total duration 
of episodes and the frequency of 
episodes.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal with 
appropriate consideration of changes to 
the rating criteria, including for 
intervertebral disc syndrome, as 
applicable, effective September 23, 2002.  
67 Fed. Reg. 54345-54349, August 22, 
2002.  Appropriate consideration should 
also be given to changes to rating 
criteria for evaluating the spine, 
effective September 26, 2003.  68 Fed. 
Reg. 51454-51458, August 27, 2003.  If 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



